IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


DAVID JAMES BARROR,

              Appellant,

 v.                                                      Case No. 5D15-4467

DEPARTMENT OF FINANCIAL SERVICES,

              Appellee.

________________________________/

Opinion filed December 2, 2016

Administrative Appeal from the
Department of Financial Services.

Howard J. Hochman, of Law Offices of
Howard J. Hochman, Miami, for Appellant.

Annie H. Duong and Gregory D. Venz, of
Department     of   Financial Services,
Tallahassee, for Appellee.


PER CURIAM.

       David James Barror (“Barror”) appeals the final administrative order entered by the

Department of Financial Services revoking his general insurance license. Barror has

been licensed as a general lines insurance agent since August 5, 2008. One of the issues

Barror raises centers on his contention that reversal is required because there are

disputed issues of material fact entitling him to a hearing under section 120.57(1), Florida

Statutes (2015). Based on the unique facts and circumstances of this particular case, we
agree. We, therefore, reverse the order under review and remand this case for a hearing

under section 120.57(1), Florida Statutes (2015). As to all other issues Barror raises, we

affirm without further discussion.


       AFFIRMED in part; REVERSED in part; REMANDED.



SAWAYA and EDWARDS, JJ., and BLACKWELL, A.L., Associate Judge, concur.




                                            2